United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 20, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-30913
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

DERRICK L. BAINES,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 5:05-CR-50092
                       --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Derrick L. Baines has

moved for leave to withdraw and has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967).    Baines has filed

a response.    The record is insufficiently developed to allow

consideration at this time of Baines’s claim of ineffective

assistance of counsel.    See United States v. Cantwell, 470 F.3d

1087, 1091 (5th Cir. 2006).    Our independent review of

the record, counsel’s brief, and Baines’s response discloses no

nonfrivolous issue for appeal.    Accordingly, the motion for leave

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-30913
                               -2-

to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.     See

5TH CIR. R. 42.2.